J-A16012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KEVIN BEACH AND TERESA BEACH               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THE NAVIGATORS INSURANCE                   :
    COMPANY                                    :
                                               :   No. 1550 MDA 2019
                                               :
    APPEAL OF: KEVIN BEACH                     :

                Appeal from the Order Entered August 29, 2019
               In the Court of Common Pleas of Lancaster County
                      Civil Division at No(s): CI-12-14596


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED SEPTEMBER 11, 2020

       Kevin Beach and Teresa Beach (collectively, “the Beaches”) appeal from

the August 29, 2019 order granting summary judgment in favor of Navigators

Insurance Company (“Navigators”)1 in an underinsured motorist insurance

(“UIM”) dispute arising out of a 2009 automobile accident. On appeal, the

Beaches contend the trial court erred in finding, as a matter of law, that the

UIM coverage was $35,000 and that there were no genuine issues of material

fact to support a bad faith claim. Based on the following, we affirm.

       The trial court set forth the facts and procedural history as follows:

             The [Beaches’] claim stems from a motor vehicle accident
       that occurred on April 22, 2009 on Route 322 in Earl Township,
____________________________________________


1 The company was incorrectly identified as “The Navigators Insurance Group,
Inc.” or “The Navigators Group, Inc.” throughout the underlying matter.
J-A16012-20


     Lancaster County, Pennsylvania. [The Beaches’] car was hit by the
     tortfeasor, which caused [the Beaches] to swerve right and crash
     into a nearby farm. As a direct result, [the Beaches] suffered
     personal injuries and loss of consortium.

          At the time of the accident, [the Beaches] were driving a
     1992 Navistar 4900 owned by their employer, Walter & Jackson,
     Inc. (hereinafter “Employer”). The vehicle was insured by
     Navigators with a policy period of October 1, 2008 to October 1,
     2009. After [the Beaches] settled with the tortfeasor’s insurance
     company, [the Beaches] sought Underinsured Motorist (“UIM”)
     coverage from Employer’s policy issued by Navigators.2

     _________________________

        2In [the Beaches’] Complaint, it states that the tortfeasor’s
       policy limits were $100,000. In the Joint Statement of
       Undisputed Facts, the parties inadvertently state that the
       tortfeasor’s policy limits were $1,000,000. All parties agreed
       that $100,000 were the actual limits. Nonetheless, [the
       Beaches] settled with the tortfeasor’s insurance company
       for $95,000.
     _________________________

            At all relevant times, the purchase of Employer’s insurance
     was handled by their Controller, Catherine Hinnenkamp. While the
     Employer requested $1,000,000 in liability coverage, at the time
     of initial purchase in 2007[,] Ms. Hinnenkamp signed a document
     titled “Pennsylvania Uninsured Motorist and Underinsured Motorist
     Option Selector” which selected $35,000 in UIM coverage and
     submitted it to their insurance broker. The policy was thereafter
     issued accordingly. The following year, Ms. Hinnenkamp worked
     with the insurance broker to renew the policy with Navigators for
     2008-2009, which policy was to include the previously established
     $35,000 UIM coverage on their automobile coverage.

            When Navigators delivered a declaration page for the
     renewed policy on December 10, 2008, it contained several errors
     and typos, including $1,000,000 UIM coverage, contrary to what
     was requested in the waiver and proposal.3 On the same day,
     Employer’s insurance broker sent an e-mail to Navigators
     outlining the errors, typos, and inconsistencies on the declaration
     page. On January 14, 2009, Navigators issued a corrective
     endorsement to the erroneous declaration page which included an

                                    -2-
J-A16012-20


     endorsement showing UIM coverage of $35,000 selected by
     Employer.4

     _________________________

        3Other errors noted on the declaration page were under the
        Boiler & Machinery, General Liability, Inland Marine, and
        Crime coverages.

        4The lower liability rates for uninsured and underinsured
       motorist coverage resulted in a lowered premium paid by
       Employer
     _________________________

           This was the policy in effect at the time of [the Beaches’]
     accident. Nonetheless [the Beaches] made a claim for $1,000,000
     of UIM coverage. In response, Navigators tendered the $35,000
     UIM policy limits.5 As [the Beaches] believed the policy limits to
     be higher under the policy, they brought the instant suit alleging
     1) breach of contract; 2) Bad Faith; and 3) a derivative claim for
     loss of consortium.

     _________________________

        5At some point, there was a discrepancy whether or not
       [the Beaches] accepted or rejected the $35,000.00 policy
       limits but this issue has been resolved through the [Joint
       Statement of Undisputed Material Facts].
     _________________________

           On April 6, 2017, Navigators filed a Motion for Partial
     Summary Judgment on the issue of the disputed amount of policy
     limits for underinsured motorist coverage. After Navigators’
     Motion, [the Beaches’] response thereto, and an oral argument
     thereon, [the trial court] granted the Partial Motion for Summary
     Judgment by Order on September 6, 2018 and concluded as a
     matter of law that on April 22, 2009, the UIM coverage policy limit
     was $35,000. As the only remaining issue was the Bad Faith claim,
     Navigators filed a second Summary Judgment motion on April 2,
     2019. After another briefing on Navigators’ Motion, [the Beaches’]
     response thereto, and an oral argument thereon, [the court]
     granted the Motion in favor of Navigators and dismissed [the
     Beaches’] Complaint. This timely appeal followed.


                                    -3-
J-A16012-20


Trial Court Opinion, 1/13/2020, at unnumbered 1-4 (record citations omitted).

      In reviewing a trial court’s order granting summary judgment, we are

guided by the following principles:

            A reviewing court may disturb the order of the trial court
      only where it is established that the court committed an error of
      law or abused its discretion. As with all questions of law, our
      review is plenary.

             In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. The rule states that where there is no
      genuine issue of material fact and the moving party is entitled to
      relief as a matter of law, summary judgment may be entered.
      Where the non-moving party bears the burden of proof on an
      issue, he may not merely rely on his pleadings or answers in order
      to survive summary judgment. Failure of a nonmoving party to
      adduce sufficient evidence on an issue essential to his case and
      on which it bears the burden of proof establishes the entitlement
      of the moving party to judgment as a matter of law. Lastly, we
      will view the record in the light most favorable to the [nonmoving]
      party, and all doubts as to the existence of a genuine issue of
      material fact must be resolved against the moving party.

            Additionally, we note that the interpretation of an insurance
      policy is a question of law that we will review de novo.

State Farm Mut. Auto. Ins. Co. v. Dooner, 189 A.3d 479, 481-482 (Pa.

Super. 2018) (internal citations omitted).

      In interpreting the language of an insurance policy, we recognize:

      [W]e must apply general principles of contract interpretation, as,
      at base, an insurance policy is nothing more than a contract
      between an insurer and an insured. In so doing, we must ascertain
      the intent of the parties as manifested by the terms used in the
      written insurance policy. Just as in statutory construction, [w]hen
      the language of the policy is clear and unambiguous, a court is
      required to give effect to that language. Importantly, however,
      provisions of insurance contracts are invalid and unenforceable if


                                      -4-
J-A16012-20


      they conflict with statutory mandates because contracts cannot
      alter existing laws.

Gallagher v. GEICO Indem. Co., 201 A.3d 131, 137 (Pa. 2019) (citations

and quotation marks omitted)

      In their first issue, the Beaches contend that the trial court erred in

granting Navigators’ motion for summary judgment because Navigators failed

to meet the requirements for a valid underinsurance coverage sign-down form

that complied with 75 Pa.C.S.A. § 1734. See Appellant’s Brief, at 16.

Specifically, they complain that Navigators “failed to produce any sort of

formal request for a lowering of [Employer]’s limits, signed by the insured,

that complies with Pennsylvania law.” Appellant’s Brief, at 18. The Beaches

note that while Navigators points to the December 10, 2008 e-mail as

evidence of a request to lower the UM/UIM limits for Employer, this email was

sent from a third-party representative and therefore, is not legally sufficient

under the MVFRL. Id., at 18-19. They rely on Transguard Ins. Co. of

America, Inc. v. Hinchey, 464 F.Supp.2d 425 (M.D. Pa. 2006), to support

their argument.

      “Pursuant to the Motor Vehicle Financial Responsibility Law (“MVFRL”),

75 Pa.C.S. §§ 1701-1799.7, motor vehicle liability insurance carriers are

required to offer their named insureds uninsured motorist (“UM”) and UIM

liability coverage.” Nationwide Mut. Ins. Co. v. Catalini, 18 A.3d 1206,

1209 (Pa. Super. 2011). Section 1731 generally requires that an insurance

company may not issue a policy unless it provides UM/UIM coverage that is

                                     -5-
J-A16012-20


equal to the bodily injury liability coverage, except as set forth in Section

1734. See Blood v. Old Guard Ins. Co., 934 A.2d 1218, 1226 (Pa. 2007).

      [Section] 1734 permits the named insured to request reduced UM
      and UIM coverage. In order to effect a valid request for reduction
      pursuant to [Section] 1734, the named insured’s written request
      must (1) manifest the insured’s desire to purchase uninsured and
      underinsured coverage in amounts equal to or less than the bodily
      injury limits; (2) be signed by the named insured; and (3) include
      an express designation of the amount of uninsured and
      underinsured coverage requested. Hence, to conform with
      [Section] 1734, the written request must be signed by the insured
      and must contain an express designation of the amount of
      coverage requested, all manifesting the insured’s desire to
      purchase coverage in amounts less than the bodily injury limits.

Catalini, 18 A.3d at 1209 (footnote, citations and quotation marks omitted).

      A review of the record reveals the parties filed a joint statement of

undisputed material facts, in which the Beaches stipulated to the following:

      1. Navigators Insurance Company (“Navigators”) provided
      automobile liability insurance coverage to [Employer] under Policy
      No. MLNC 0800003100 (“the Policy”) for the policy period October
      1, 2008 to October 1, 2009.

      2. The Policy contains an endorsement which purports to modify
      the limits of the UIM coverage provided to $35,000.

      3. Prior to the Policy being issued, [Employer] reviewed and
      approved an insurance proposal for its 2008-2009 insurance
      program.

      4. The insurance coverage specifications set forth in the proposal
      submitted to Navigators for the 2008-2009 policy period called for
      [Employer] to carry a limit of liability of $35,000 for uninsured and
      underinsured motorist coverage.

      5. [Employer]’s controller, Catherine Hinnenkamp, was authorized
      to handle all insurance matters for [Employer] including, without
      limitation, the UIM/UM execution of waivers and had previously


                                      -6-
J-A16012-20


     signed a waiver acknowledging that [Employer] was requesting a
     UIM limit lower than the bodily injury limit on the previous policy.

     6. The Navigators Policy was delivered to [Employer] on December
     10, 2008.

     7. Subsequently, in an e-mail dated December 10, 2008,
     [Employer], through its insurance representative, requested that
     the Navigators Policy be corrected in several ways to be consistent
     with the insurance proposal.

     8. One of the corrections involved correcting the Policy to reflect
     that the underinsured/uninsured limit on the Policy should be
     $35,000.

     9. The endorsement provides as follows

        “THIS ENDORSEMENT CHANGES THE POLICY PLEASE
        READ IT CAREFULLY”

                                     ***

                                 CHANGES

        THE UNINSURED/UNDERINSURED MOTORIST COVERAGE
        LIMIT HAS BEEN AMENDED TO $35,000 IN LIEU OF
        $1,000,000.

        ALL OTHER TERMS AND CONDITIONS APPLY.

     10. The correction requested by [Employer] was made to the
     Policy by Navigators by way of endorsement.

     11. Navigators issued a corrective endorsement which was
     delivered to [Employer] on January 14[,] 2009.

     12. As a result of Navigators issuing the corrective endorsement,
     [Employer] was issued a return premium by Navigators in the
     amount of $969.00.1
     ________________________

        1[Employer] was charged a premium for a $1.000,000 limit.
        The Return Premium of $969.00 referenced on the
        Endorsement reflects the difference in premium for a

                                    -7-
J-A16012-20


         UM/UIM policy with a $1,000,000 limit of liability and
         $35,000 limit of liability.

Joint Statement of Undisputed Material Facts, 9/6/2018, at 1-3.

      The Beaches do not dispute that when the policy at issue was initially

purchased in 2007, Employer signed a waiver of limits that complied with

Section 1734 and Catalini. Likewise, the Beaches do not challenge the written

2008-2009 insurance proposal wherein Employer requested the same limit of

$35,000 for UIM liability coverage. They only take issue with the renewal

policy, and complain that a second written Section 1734 waiver was required

when the incorrect limits were listed. They allege the Employer’s December

2008 email (notifying Navigators of the inconsistency and reiterating that the

policy limits should include the $35,000 UIM coverage) was insufficient in

terms of a written request as set forth in Section 1734.

      Their argument fails as the “written request” requirement of Section

1734 has not been held to such an arduous standard by the courts of this

Commonwealth. As noted above, in Blood, the Pennsylvania Supreme Court

held that pursuant to the MVFRL, an insurance company cannot issue a policy

with lower liability for UIM amounts unless it received a written request which

complied with Section 1734. See Blood, 934 A.2d at 1226.

      Subsequently, in Orsag v. Farmers New Century Insurance, 15 A.3d

896 (Pa. 2011), the Pennsylvania Supreme Court concluded that an insurance

application satisfied Section 1734’s “in writing” requirement because “it clearly

indicated appellants’ desire for reduced UM/UIM coverage, and was signed by

                                      -8-
J-A16012-20


the insured.” Id., at 901. Further, the Supreme Court stated, “There may be

a more detailed way of satisfying the ‘writing’ requirement, but it is

unnecessary given the simple language of [Section] 1734 and the manner in

which insurance coverage amounts are selected.” Id.

      Here, in disposing of the issue, the trial court found the following:

      In this case the requirements of Blood and Orsag are more than
      satisfied since Navigators received not one but three written
      requests by its insured to carry lower UIM limits, first by signed
      [Section] 1734 waiver, then by written proposal, and lastly by e-
      mail. Not only was there specific expressed intent by the insured,
      but a mutual understanding and assent by the Navigators when
      they issued the corrective endorsement. While the erroneously
      issued renewal declaration page might have reflected something
      contrary to the three writings, the underlying policy contained
      valid UIM coverage in the amount of $35,000 as understood by
      the Navigators and its insured. Here, [the Beaches] attempted to
      take advantage of a common typographical error to create an
      extra $965,000 in coverage which was not requested, not paid for
      and never existed. As there was no genuine issue of material fact
      related to the existence of a valid election of lesser underinsured
      motorist liability coverage, granting summary judgment on this
      issue was proper.

Trial Court Opinion, 1/13/2020, at unnumbered 6-7 (record citations omitted).

      We agree with the court’s well-reasoned analysis. Based on the evidence

before us, Navigators received three written requests by Employer to provide

lower UIM limits as required in Section 1734: (1) the original, signed Section

1734 waiver; (2) the 2008-2009 written proposal which reflected the same

lower UIM limits of $35,000 as previously issued; and (3) the December 2008

e-mail notifying Navigators of the incorrect limit amount and requesting policy

reflects the $35,000 UIM limits. All three documents demonstrated an explicit


                                     -9-
J-A16012-20


intent by Employer to purchase coverage in amounts less than the bodily

injury limits, as well as a mutual understanding and agreement by Navigators

when it issued the original policy and the corrective endorsement. See

Catalini, 18 A.3d at 1209.

      Furthermore, while the renewal declaration page reflected a coverage

amount contrary to the original wavier and the proposal, Employer

immediately notified Navigators of what can only be described as a scrivener’s

error, and Navigators shortly thereafter corrected the error by way of an

endorsement so that the policy reflected Employer’s expressed intent that the

policy limits should still include the $35,000 UIM coverage.

      Additionally, the Beaches have not provided this Court with case law

supporting their position that Section 1734’s writing requirement dictates a

more onerous standard. Their reliance on Hinchey is misplaced for several

reasons. First, “it is well-settled that this Court is not bound by the decisions

of federal courts, other than the United States Supreme Court[.]” Eckman v.

Erie Ins. Exch., 21 A.3d 1203, 1207 (Pa. Super. 2011) (citation omitted).

“We recognize that we are not bound by these cases; however, we may use

them for guidance to the degree we find them useful and not incompatible

with Pennsylvania law.” Id. (citation and quotations marks omitted).

      Second, the facts in Hinchey are distinguishable from the present

matter. In Hinchey, the defendant was injured in an accident while driving a

vehicle that was owned by his employer. The employer, where the defendant


                                     - 10 -
J-A16012-20


worked, used an insurance broker to apply for insurance with the plaintiff-

insurance company. The insurance broker sent an email to the plaintiff-

insurance company, which included, inter alia, a request for UIM limits of

$500,000 per vehicle. This amount was less than the bodily injury liability

limits of $1,000,000.00 per vehicle. The plaintiff-insurance company replied

with a quote and the broker signed the policy acceptance form on behalf of

the employer. The defendant was subsequently injured while driving one of

the employer’s covered vehicles.

      The plaintiff-insurance company subsequently sought a declaratory

judgment concerning the amount of UIM coverage available to the injured

defendant and his spouse. The plaintiff argued that the amount of UIM

coverage was limited to $500,000 per vehicle. In support of this argument,

the plaintiff pointed to the request via e-email made to it by the insurance

broker. The plaintiff asserted the e-mail satisfied the statutory requirements

for a request for UIM coverage in an amount less than the bodily injury limit

as provided in Section 1734. The defendant countered that the coverage

amount requested by the broker for the reduced UIM coverage was not valid

under Section 1734 because it was not a written request by the named

insured.

      The federal district court found that the “e-mail request made by the

broker was not a valid request under the Pennsylvania MVFRL under [Section]




                                    - 11 -
J-A16012-20


1734 to limit the amount of UIM coverage on each vehicle to $ 500,000.00[.]”

Hinchey, 464 F. Supp. 2d at 429. The court opined:

            The broker’s e-mail requested a number of changes to the
      policy at issue, e.g. deletion of vehicles, addition of a covered
      vehicle, request to amend building and personal property
      coverage. Among these requests was a change in UIM coverage
      to $ 500,000.00. The bodily injury liability limit was $
      1,000,000.00. But, it is undisputed that neither a corporate officer
      nor a designated employee sent a written request to the broker or
      the insurer requesting UIM coverage in an amount less than the
      bodily injury liability limit.

                                       …

             Although this Court found that the broker was the agent of
      the named insured, no corporate officer nor designated employee
      of the named insured corporation sent a written request to either
      the broker or the insurer requesting UIM coverage less than the
      bodily injury limits. Even assuming that the broker was authorized
      to request UIM coverage in an amount less than the bodily injury
      limit, [Section] 1734’s requirements cannot be satisfied without a
      writing by the named insured, not the named insured’s agent.

Id., at 435 (citations and record citations omitted).

      Here, Employer’s controller, Hinnenkamp, was authorized to handle all

insurance matters for the company. Joint Statement of Undisputed Material

Facts, 9/6/2018, at ¶ 5. Hinnenkamp specifically requested $1,000,000 in

bodily injury liability coverage, and selected the option of $35,000 in UIM

coverage and submitted it to the insurance broker. The original 2007 policy

was thereafter issued in accordance with the Employer’s selections. The next

year, Hinnenkamp again worked with the insurance broker to renew the policy,

which included the previously established $35,000 UIM coverage. Unlike in

Hinchey,    the   evidence   establishes   the   Employer’s   corporate   officer,

                                     - 12 -
J-A16012-20


Hinnenkamp, sent a written request to the broker requesting UIM coverage

less than the bodily injury limits.

      A corporation like employer cannot act except through its agents. See

Walacavage v. Excell 2000, Inc., 480 A.2d 281, 284 (Pa. 1984). Since

there is no dispute that Hinnenkamp was a duly appointed agent for employer

in procuring insurance, the established facts of record are fatal to the Beaches’

claim.

      Furthermore, the December 2008 e-mail sent from the broker to

Navigators merely reflected the numerous errors on the declaration page for

the renewed policy. The email was not an original document requesting

insurance coverage like in Hinchey. Therefore, Hinchey is factually distinct

and not persuasive, and we decline to apply it here. Accordingly, the Beaches’

first argument fails.

      In their second argument, the Beaches claim the court erred in granting

Navigator’s motion for summary judgment because there remained a genuine

issue of material fact concerning whether Navigators acted in bad faith. See

Appellant’s Brief, at 19. They state that Navigators improperly relies on the

sworn affidavit from prior defense counsel “in an effort to establish credibility

and rebut the allegations of bad faith[,]” but pursuant to the rule of Nanty-




                                      - 13 -
J-A16012-20


Glo Borough v. American Surety Co., 163 A. 523 (Pa. 1932),2 “the

reasonableness of the alleged offer is for the jury to decide.” Appellant’s Brief,

at 20.

         “Bad faith” has been defined as “any frivolous or unfounded refusal to

pay proceeds of a policy.” Terletsky v. Prudential Property and Cas. Ins.

Co., 649 A.2d 680, 688 (Pa. Super. 1994). The Pennsylvania legislature

created a statutory remedy for an insurer’s bad faith in acting upon an

insured’s claim. See 42 Pa.C.S.A. § 8371.3




____________________________________________


2 “The Nanty-Glo rule prohibits summary judgment where the moving party
relies exclusively on oral testimony, either through testimonial affidavits or
deposition testimony, to establish the absence of a genuine issue of material
fact except where the moving party supports the motion by using admissions
of the opposing party or the opposing party’s own witness.” Lineberger v.
Wyeth, 894 A.2d 141, 149 (Pa. Super. 2006) (citation and quotation marks
omitted). See also Pa.R.C.P. 1035.2, Note.

3   Section 8371 provides:

         In an action arising under an insurance policy, if the court finds
         that the insurer has acted in bad faith toward the insured, the
         court may take all of the following actions:

            (1) Award interest on the amount of the claim from the date
            the claim was made by the insured in an amount equal to
            the prime rate of interest plus 3%.

            (2) Award punitive damages against the insurer.

            (3) Assess court costs and attorney fees against the insurer.

42 Pa.C.S.A. § 8371.


                                          - 14 -
J-A16012-20


      In Rancosky v. Wash. Nat’l Ins. Co., 170 A.3d 364 (Pa. 2017), the

Pennsylvania Supreme Court held:

      [T[o prevail in a bad faith insurance claim pursuant to Section
      8371, a plaintiff must demonstrate, by clear and convincing
      evidence, (1) that the insurer did not have a reasonable basis for
      denying benefits under the policy and (2) that the insurer knew or
      recklessly disregarded its lack of a reasonable basis in denying the
      claim. We further hold that proof of the insurer’s subjective motive
      of self-interest or ill-will, while perhaps probative of the second
      prong of the above test, is not a necessary prerequisite to
      succeeding in a bad faith claim. Rather, proof of the insurer’s
      knowledge or reckless disregard for its lack of reasonable basis in
      denying the claim is sufficient for demonstrating bad faith under
      the second prong.

Rancosky, 170 A.3d at 377.

      Here, there can be no dispute that Navigators had a reasonable basis

for denying the Beaches’ claim for coverage beyond $35,000, as we have

already determined the trial court did not err in concluding that the UIM policy

limit was $35,000. We therefore turn to the Beaches’ claims based upon the

timeliness of Navigators’s actions in dealing with their claims:

      [Navigators acted in bad faith by] (7) failing to promptly offer any
      payment to [the Beaches], (8) engaging in dilatory and abusive
      claims handling, (9) acting unreasonably and unfairly by
      withholding underinsured motorists benefits justly due and owing
      to [the Beaches], (10) subordinating the interests of its insured
      and those entitled under its insured’s coverage to its own financial
      monetary interest and (11) causing [the Beaches] to expend
      money on the presentation of their claim.

Id., at 28.

      The Beaches argue that “[u]nreasonable delay in payment may also be

a basis for bad faith.” Id., at 25. They state Navigators failed to communicate


                                     - 15 -
J-A16012-20


with them and contrary to the affidavit of Navigators’ former counsel, they

have no record of a tendered payment in April 2014 by Navigators in the

amount of the $35,000 UIM coverage. See id., at 29. The Beaches contend

Navigators’ actions demonstrate it breached its duty of good faith to them

“through conduct that promoted [Navigators’] self interest.” Id. Lastly, they

state if a tendered payment was made, it came four years after Navigators

gave consent to settle in October 2010, and such a delay, in and of itself,

would constitute bad faith. See id., at 30.

      In denying the Beaches relief regarding their bad faith claim, the trial

court found the following:

             [The Beaches] allege that this Court erred in granting
      summary judgment on the Bad Faith claim because there were
      genuine issues of material fact and such an action violates Nanty-
      Glo. In reality, however, [the Beaches] provided no evidence to
      support their Bad Faith claim beyond conclusory assertions. While
      [the Beaches] did provide an August 1, 2013 letter sent to
      Navigators demanding the amount of $900,000, based on [the
      Beaches’] interpretation of Navigators’ insurance policy, all other
      documents provided as exhibits in the Response show Navigators
      attempting to get information to resolve the case. The record
      clearly demonstrates that multiple times Navigators tendered
      policy limits of $35,000, based on what was, in fact, a correct
      interpretation of the policy, but [the Beaches] refused or ignored
      those offers. After the first refusal of the $35,000 limits,
      Navigators again tendered the limits without condition so [the
      Beaches] could continue their pursuit of the alleged higher
      $1,000,000 limits they claimed were in effect. Further, [the
      Beaches’] objections to this Court’s consideration of the
      information that was provided is meritless as, for the most part,
      it was documentary in nature and therefore, outside the scope of
      the Nanty-Glo. [The Beaches] have simply provided no evidence
      of Navigators’ bad faith dealings and the [a]ppeal should be
      denied on this matter.


                                    - 16 -
J-A16012-20


Trial Court Opinion, 1/13/2020, at unnumbered 8-9 (record citations omitted).

      We agree with the trial court’s conclusion for several reasons. First,

concerning the Beaches’ Nanty-Glo assertion, they point to a document

provided by Navigator, a May 2017 affidavit of Navigators’ former counsel,

Keith G. Gomer, Esquire. They contend the trial court violated the Nanty-Glo

rule by relying on this affidavit in granting Navigators’ motion. In the affidavit,

Gomer averred the following, in pertinent part:

      11. On March 27, 2014, per [counsel for the Beaches’] request, I
      forwarded to him a copy of the Navigators Policy issued to
      [Employer] and advised [counsel for the Beaches] that the Policy
      contained an Endorsement amending the UM/UIM coverage to
      $35,000 from $1,000,000. In my March 27, 2014 correspondence,
      I advised [counsel for the Beaches] that I would be confirming
      with the Navigators claim professional assigned to the UIM/UM
      claim that the copy of the Policy being provided was complete and
      contained all of the terms and conditions of the Policy.

      12. Within the next seven to ten days after my March 27, 2014
      correspondence, I had an opportunity to speak with the claims
      professional assigned by Navigators to the case. I then advised
      [counsel for the Beaches] in a phone call that Navigators
      confirmed the UM/UIM limit available under the Policy issued to
      [Employer] was $35,000.

      13. During the conversation referenced in subparagraph (12)
      above, I tendered to [counsel for the Beaches] … the $35,000 limit
      of liability available under the UIM/UM coverage issued by
      Navigators to [Employer].

      14. In response to my verbal tender of the $35,000 UIM limits
      available under the Navigators issued to [Employer], [counsel for
      the Beaches] responded during the call by rejecting Navigators
      offer of the $35,000 policy limits to resolve the Beach UIM claim.

Motion for Summary Judgment of Navigators Insurance Company to Plaintiff’s

Complaint (Count III) – Statutory Bad Faith, 4/2/2019, at Exhibit E.

                                      - 17 -
J-A16012-20


      It merits mention that pursuant to the Nanty-Glo rule, “[t]estimonial

affidavits of the moving party or his witnesses, not documentary, even if

uncontradicted, will not afford sufficient basis for the entry of summary

judgment, since the credibility of the testimony is still a matter for the

factfinder.” Penn Center House, Inc. v. Hoffman, 553 A.2d 900, 903 (Pa.

1989). “If, however, the moving party supports its motion for summary

judgment with admissions by the opposing party, Nanty-Glo does not bar

entry of summary judgment.” DeArmitt v. N.Y. Life Ins. Co., 73 A.3d 578,

595 (Pa. Super. 2013) (citation omitted).

      Here, the Beaches ignore the fact that the trial court did not rely solely

on the Gomer affidavit in reaching its conclusion. In addition to the affidavit,

there was various documentary evidence, which supported the court’s finding

that Navigators attempted to get information to resolve the case and tendered

payment to the Beaches. Mostly notably was the joint statement of undisputed

material facts, in which the Beaches admitted the following: “Navigators has

previously tendered to [the Beaches] the UIM limit it maintains is owed

under the Policy - $35,000.” Joint Statement of Undisputed Material Facts,

9/6/2018, at 4, ¶ 23 (emphasis added).

      Additionally, in the October 23, 2017 letter from Navigators’ present

counsel to the Beaches’ counsel, Navigators’ counsel stated:

      As you will recall, at the recent oral argument hearing on
      Navigators[’] Motion for Summary Judgment, [the trial judge]
      suggested that Navigators again tender the $35,000 UIM limit
      under the [Employer] Policy (the “Policy”) to [the Beaches]

                                     - 18 -
J-A16012-20


        subject to a full Reservation of Rights by Navigators. These limits
        were previously tendered to [the Beaches] but were rejected. See
        Affidavit of Keith G. Gomer, enclosed herewith.

Motion for Summary Judgment of Navigators Insurance Company to Plaintiff’s

Complaint (Count III) – Statutory Bad Faith, 4/2/2019, at Exhibit F (emphasis

added).4 Navigators also presented the October 17, 2017 check that it issued

to the Beaches in the amount of $35,000.00. See id., at Exhibit G.

        Furthermore, in the Beaches’ response to Navigator’s motion to

summary judgment, they included Gomer’s March 27, 2014 email, referenced

in his affidavit, in which Gomer stated he had attached the Navigators

insurance policy issued to Employer, that the policy contained an endorsement

amending the UM/UIM coverage to $35,000 from $1,000,000, and that he was

going to confirm with the Navigators claim professional assigned to the

UIM/UM claim that the copy of the policy being provided was complete and

contained all of the terms and conditions of the policy. See Plaintiff’s Response

to Defendant’s Motion for Summary Judgment, 4/29/2019, at Exhibit A. 5

____________________________________________


4   The Beaches do not take issue with the language in this letter.

5 The court also indicated it relied on the following: Plaintiff’s Response to
Defendant’s Motion for Summary Judgment, 4/29/2019, at Exhibits C (an
August 1, 2013 letter from the Beaches’ counsel to Navigator’s former counsel
stating he sent medical records and the vocational expert report, and was
demanding $900,000.00 from the policy), D (a May 29, 2013 letter from
counsel for the workers’ compensation insurance carrier for Employer to the
Beaches’ counsel regarding the benefits paid to Kevin Beach, and notifying
that the workers’ compensation carrier is affirming its subrogation rights, on
any recovery, which would include any UM/UIM recovery that may be made),



                                          - 19 -
J-A16012-20


Accordingly, the Beaches have not demonstrated the court violated the

Nanty-Glo rule in granting Navigators’s motion for summary judgment.

       Second, as noted by the trial court, the Beaches’ bad faith argument

largely amounts to conclusory allegations as they failed to provide any

evidence to support their claim. The Pennsylvania Supreme Court has

previously stated:

              Allowing non-moving parties to avoid summary judgment
       where they have no evidence to support an issue on which they
       bear the burden of proof runs contrary to the spirit of
       [Pennsylvania Rules of Civil Procedure] 1035. We have stated that
       the mission of the summary judgment procedure is to pierce the
       pleadings and to assess the proof in order to see whether there is
       a genuine need for a trial. We have a summary judgment rule in
       this Commonwealth in order to dispense with a trial of a case (or,
       in some matters, issues in a case) where the party lacks the
       beginnings of evidence to establish or contest a material issue.…
       Forcing parties to go to trial on a meritless claim under the guise
       of effectuating the summary judgment rule is a perversion of that
       rule.

                                               …

              Thus, we hold that a non-moving party must adduce
       sufficient evidence on an issue essential to his case and on which
       he bears the burden of proof such that a jury could return a verdict
       in his favor.

Ertel v. Patriot-News Co., 674 A.2d 1038, 1042 (Pa. 1996) (citation and

quotation marks omitted). See also InfoSAGE, Inc. v. Mellon Ventures,

L.P., 896 A.2d 616, 625-626 (Pa. Super. 2006).


____________________________________________


and E (a November 10, 2009 letter from the insurance broker for Employer to
the Beaches’ counsel which included the requested auto policy declaration
information). See Trial Court Opinion, 1/13/2020, at unnumbered 8.

                                          - 20 -
J-A16012-20


      Here, for instance, the Beaches’ claim lacked “the beginnings of

evidence” concerning how Navigators engaged in dilatory and abusive claims

handling, and subordinated the interests of its insured and those entitled

under its insured’s coverage to its own financial monetary interest. Ertel, 674

A.2d at 1042.

      Moreover, they allege that Navigators had given consent to settle the

matter in October 2010, and that because Navigators purportedly waited until

2014 to tender payment, the delay was evidence of bad faith. This argument

fails because the Beaches never presented evidence or pointed to a part of

certified record that supports the notion that Navigators was willing to settle

approximately 18 months after the accident.

      Additionally, the Beaches relied on one document as evidence of bad

faith, which was an August 1, 2013 letter from their counsel to Navigator’s

former counsel, stating:

            I had called you on July 16, 2012, and left you a message
      regarding the above-captioned uninsured motorist claim, to which
      no response was ever received. On August 17, 2012, we sent to
      your attention all of client’s medical records. On December 12,
      2012, we sent to your attention our Vocational Expert report. On
      March 6, 2013, I sent you a letter asking you to contact me, to
      which I have yet to receive a response.

            Kindly contact me regarding this uninsured motorist claim.
      Please be reminded that you do have the duty of good faith and
      fair dealing with regards to this claim, as it is an uninsured
      motorist. I wish to attempt to resolve this matter without the need
      of protracted litigation but, even in spite of filing a Writ against
      your insured, we have yet to discuss this matter and obviously
      have yet to even receive an offer on this case.


                                     - 21 -
J-A16012-20


            At this time, my client has authorized me to demand
       $900,000.00 out of the $1,000,000.00 policy limits. I expect a
       response promptly.

Plaintiff’s   Response   to   Defendant’s   Motion   for   Summary   Judgment,

4/29/2019, at Exhibit C. See Appellant’s Brief, at 29.

       However, without more, they have not demonstrated that Navigators’s

delay of eight or nine months in tendering payment after the Beaches made

their demand constitutes by clear and convincing evidence that Navigators

“did not have a reasonable basis for denying benefits under the policy” and

that Navigators “knew or recklessly disregarded its lack of a reasonable basis

in denying the claim.” Rancosky, 170 A.3d at 377. It merits mention that at

that time, the UIM limit amount was still being debated by the parties and

there was a significant disparity in what they believed was the correct amount.

Therefore, the Beaches’ second claim is unavailing.

       Accordingly, we conclude the trial court properly determined there were

no issues of material fact and Navigators was entitled to summary judgment.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2020




                                      - 22 -